12-474-cv
Ensign Yachts Inc. v. Arrigoni

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
20th day of May, two thousand fourteen.

Present:    JOHN M. WALKER, JR.,
            ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
                        Circuit Judges.
_____________________________________________________

ENSIGN YACHTS, INC.,

                 Plaintiff - Counter Defendant - Appellant,

                   v.                                                            No. 12-474-cv

JON ARRIGONI,

                Defendant - Counter Claimant -Cross Claimant - Appellee,

CERTAIN UNDERWRITERS AT LLOYDS OF LONDON,
Subscribing to Policy Nos. R704230/112 & R704390/010,

                Defendant - Cross Defendant - Counter Claimant -ThirdParty Plaintiff - Appellee.1

_____________________________________________________


Appearing for Appellant:                        Frederick A. Lovejoy, Lovejoy & Associates LLC,
                                                Easton, CT.



         1
             The Clerk of the Court is directed to amend the caption as above.
Appearing for Appellee
Jon Arrigoni:                                   Kate J. Boucher, LeClair Ryan, Hartford, CT.

Appearing for Appellee Certain Underwriters
at Lloyds of London, Subscribing to
Policy Nos. R704230/11 & R7034390/10:       D. Lincoln Woodward, Moukawsher & Walsh,
                                            LLC, Hartford, CT.

       Appeal from the United States District Court for District of Connecticut (Bryant, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Ensign Yachts, Inc. (“Ensign”) appeals from January 3, 2012 amended judgment of the
United States District Court for the District of Connecticut (Bryant, J.) awarding Ensign Yachts
compensatory damages on its claims against appellees Jon Arrigoni and Certain Underwriters at
Lloyds of London, Subscribing to Policy Nos. R704230/11 and R7034390/10 (“Lloyds”), and
awarding appellees compensatory and punitive damages on their counterclaim. We assume the
parties’ familiarity with the underlying facts, procedural history, and specification of issues for
review.

         We review discovery rulings for abuse of discretion, including the denial of a motion to
reopen discovery. DG Creditor Corp. v. Dabah (In re DG Acquisition Corp.), 151 F.3d 75, 79
(2d Cir. 1998) (“[A] trial court enjoys wide discretion in its handling of pre-trial discovery, and
its rulings with regard to discovery are reversed only upon a clear showing of an abuse of
discretion.”) (internal quotation marks omitted). We reviewed the record with respect to each of
the discovery rulings Ensign appeals from, and find no abuse of discretion. With regard to
Ensign’s argument that the district court erred in refusing to instruct the jury that James Ross Sr.
was ill and medicated, we note that we find no evidence in the record that such an instruction
was requested, and thus no error can be assigned.

        We also find that Arrigoni and Lloyds presented sufficient evidence of fraud to support
the jury’s verdict on the counterclaim. Pursuant to Connecticut law:

               The essential elements of an action in common law fraud . . . are
               that: (1) a false representation was made as a statement of fact; (2)
               it was untrue and known to be untrue by the party making it; (3) it
               was made to induce the other party to act upon it; and (4) the other
               party did so act upon that false representation to his injury. . . . The
               party to whom the false representation was made must claim to
               have relied on that representation and to have suffered harm as a
               result of the reliance.

Simms v. Seaman, 308 Conn. 523, 548 (2013) (ellipses in original) (alteration and internal
quotation marks omitted). Ensign argues that to prevail on their counterclaim for fraud, Lloyd’s
and Arrigoni had to prove the fraud accomplished the desired objective. It relies on Billington v.
Billington for the proposition that

                                                  2
               [f]raud consists in deception practiced in order to induce another to
               part with property or surrender some legal right, and which
               accomplishes the end designed.

220 Conn. 212, 217 (1991) (quoting Alexander v. Church, 53 Conn. 561, 562 (1886)). In the
very next line, however, Billington recites the same elements for a cause of action set forth in
Simms, to wit:

               The elements of a fraud action are: (1) a false representation was
               made as a statement of fact; (2) the statement was untrue and
               known to be so by its maker; (3) the statement was made with the
               intent of inducing reliance thereon; and (4) the other party relied
               on the statement to his detriment.

Id. Our review of the record demonstrates ample evidence to support the proposition that both
Lloyds and Arrigoni relied on Ensign’s claims that the vessel was sold to a buyer at the time the
damage occurred to their detriment, and thus we affirm the judgment entered against Ensign.

      We have examined the remainder of Ensign’s claims and find them to be without merit.
Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3